Filed: July 14, 1998

                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT


                             No. 97-1310
                            (CA-96-896-A)



Theodore S. Deeds, et al,

                                             Plaintiffs - Appellants,

         versus


County of Fairfax, Virginia,
                                                Defendant - Appellee.



                              O R D E R



    The court amends its opinion filed June 5, 1998, as follows:

    On the cover page, section 7, line 2 -- counsel’s name is
corrected to read "Peter Donald Andreoli, Jr."

                                      For the Court - By Direction


                                          /s/ Patricia S. Connor
                                                   Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

THEODORE S. DEEDS; MARGARET A.
DEEDS,
Plaintiffs-Appellants,
                                                                No. 97-1310
v.

COUNTY OF FAIRFAX, VIRGINIA,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-96-896-A)

Argued: March 5, 1998

Decided: June 5, 1998

Before WILKINS and HAMILTON, Circuit Judges, and
BROADWATER, United States District Judge for the
Northern District of West Virginia,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Richard E. Gardiner, Fairfax, Virginia, for Appellants.
Peter Donald Andreoli, Jr., Senior Assistant County Attorney, Fairfax,
Virginia, for Appellee. ON BRIEF: David P. Bobzien, County Attor-
ney, Robert Lyndon Howell, Deputy County Attorney, Fairfax, Vir-
ginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Theodore S. Deeds and Margaret A. Deeds (the Deeds) filed suit
against the County of Fairfax, Virginia (the County), for alleged civil
rights violations under Title 42, United States Code, Section 1983.
The Deeds allege that the County caused the improper disclosure of
their respective social security numbers in relation to their individual
applications for concealed handgun permits pursuant to Virginia Code
§ 18.2-308. Specifically, the Deeds argue that the disclosures were
made without informing the Deeds whether such was mandatory or
voluntary, by what statutory or other authority the social security
numbers were solicited, and as to what uses would be made of the
social security numbers as required by Section 7(b) of the federal Pri-
vacy Act of 1974, P.L. 93-579.1 The County filed a motion for sum-
mary judgment which the Deeds opposed. The district court granted
summary judgment in favor of the County on the grounds that, as a
matter of law, the County substantially complied with Section 7(b)
and the disclosures of the social security numbers did not cause the
damages the Deeds alleged. The Deeds appealed. We are of the opin-
ion that the district court decided the summary judgment issues prop-
erly and, therefore, we affirm.

I.

Under Fed.R.Civ.P. 56(c), summary judgment is appropriate if the
_________________________________________________________________

1 Section 7 of the Privacy Act of 1974, Pub. L. 93-579, appears as a
note under 5 U.S.C. § 552a. Section 7 of Pub. L. 93-579 provided that:

        (b) Any Federal, State, or local government agency which
        requests an individual to disclose his social security account
        number shall inform that individual whether the disclosure is
        mandatory or voluntary, by what statutory or other authority
        such number is solicited, and what uses will be made of it.

                    2
pleadings show there is no genuine issue as to any material fact and
the moving party is entitled to judgment as a matter of law. The party
seeking summary judgment bears the initial burden of showing the
absence of any issues of material fact. Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986).

A district court's grant of summary judgment is reviewed de novo.
Nguyen v. CNA Corp., 44 F.3d 234, 236-37 (4th Cir. 1995). In
reviewing the supported underlying facts, all inferences must be
viewed in the light most favorable to the party opposing the motion
to determine whether any material issues of fact exist for trial. Id. The
facts are reiterated below.

II.

On July 3, 1995,2 the Deeds appeared at the County's Public Safety
Complex to begin the process of applying for a concealed handgun
permit (CHP). The process required that the applicants complete FBI
fingerprint cards and be photographed.3 Anticipating a substantial
number of applicants, the County arranged for the County's police
personnel to aid in distributing the CHP applications promulgated by
the Virginia Supreme Court, application instructions from the Vir-
ginia Supreme Court, and other informational documents relating to
the application process. (J.A. at 240-241.) The Virginia Supreme
Court application required an applicant to provide his or her social
security number. The application instructed further that an applicant
must attach a fingerprint card with data blanks completed. The finger-
print card also required the applicant's social security number. (J.A.
at 13-16, 245.) The County's procedure included providing CHP
applicants with additional information and instructional documents.4
_________________________________________________________________

2 Monday, July 3, 1995, was the first business day following the effec-
tive date of the 1995 amendments to Virginia Code § 18.2-308.

3 The photograph of the applicant was necessary to ensure that the per-
son who had applied and whose fingerprints had been taken was the
same person who later picked up the CHP if issued. (Joint Appendix
[J.A.] at 249, 253.)

4 The CHP applicants were also provided the following: Filing Proce-
dure for Concealed Handgun Permit (J.A. at 239.), Concealed Handgun
Permit Application (J.A. at 247.), and another document prepared by the
police department (J.A. at 248.).
                    3
Due to the numerosity of applicants, a temporary processing area
was constructed outside the County Police Department Headquarters
Annex. The application process was divided into stations manned by
County personnel. Applicants were required to provide photo identifi-
cation and complete the necessary paperwork at each station.

Near the end of the process, the CHP applicant was required to
pose at the photography station for an identification picture which
would accompany the CHP application. The County employee would
write the applicant's name and social security number on an erasable,
white marker board. Then, the applicant would stand with his or her
back to the County's Annex building, facing outward toward the pub-
lic, and hold the white marker board at chest level for the picture.
Although the social security number was not identified as such on the
marker board, the numbers were separated by hyphens in the typical
social security number pattern.

As the 1995 CHP application process was newsworthy, there were
a large number of photographers, video cameramen, reporters, and
other members of the press present covering the activities at the
County Annex. (J.A. at 74.) At some time during the completion of
the process, the Deeds were photographed and interviewed by both
newspaper media and television personnel. Mrs. Deeds' picture
depicted her holding the board marked with her name and social
security number. The Deeds' comments, statements, and pictures
appeared in a Washington Times article the next day. However, the
picture of Mrs. Deeds was published a second time in the July 17,
1995 edition of U.S. News & World Report.

III.

Subsequent to that publication, the Deeds brought suit under Sec-
tion 7(b) of the Privacy Act of 174. Section 7(b) provides in pertinent
part

        Any Federal, State, or local government agency which
        requests an individual to disclose his social security number
        shall inform that individual whether that disclosure is man-
        datory or voluntary, by what statutory authority or other

                    4
        authority such number is solicited, and what uses will be
        made of it.

The Deeds allege that "as a result of the publication of the photograph
in U.S. News & World Report, Mrs. Deeds' name and social security
account number have been disclosed to the world."5 The Deeds allege
further that the County employees processing their CHP applications
did not make the proper inquiries of them as required by the language
of Section 7(b). The Deeds claim damages for injuries suffered,
including mental anguish and emotional distress, and ask for com-
bined compensatory damages of $101,000.00.

The County filed a motion for summary judgment on the grounds
that Section 7(b) does not create a right, privilege, or immunity
actionable under 42 U.S.C. § 1983 as to state or local governments.
The County also argued that the Deeds were given notice of the
necessity of their social security numbers in the instructional docu-
ments provided to them at the initial processing stations.

The district court noted that the United States Supreme Court has
held that 42 U.S.C. § 1983 provides a cause of action for violations
of federal statutes as well for violations of the Constitution. Maine v.
Thiboutot, 448 U.S. 1, 4 (1980). A plaintiff alleging the violation of
a federal statute will be permitted to sue under 42 U.S.C. § 1983
unless (1) the statute does not create enforceable rights, privileges, or
immunities within the meaning of §1983, or (2) Congress has fore-
closed such enforcement of the statute in the enactment itself. Wilder
v. Virginia Hospital Association, 496 U.S. 498, 508 (1990).6

Assuming without deciding that Section 7(b) creates a right, privi-
lege, or immunity enforceable under § 1983, we conclude that the dis-
trict court below was correct in finding that the County substantially
complied with the terms of Section 7(b). Therefore, the district court
appropriately granted summary judgment in favor of the County.

The instructions provided to the CHP applicants enforce the intent
_________________________________________________________________

5 Complaint, ¶ 12. (J.A. at 16C.)

6 See Memorandum Opinion, p. 3. (J.A. at 218.)

                     5
behind the language of Section 7(b). The CHP application itself
requires a social security number. Further, the application requires an
applicant to affirm that the information provided is correct and com-
plete. The FBI fingerprint card instructed that it needed complete
information and required an applicant's social security number. The
application was also thorough as it indicated under what Virginia
code section it was promulgated, and as well, listed statutory disquali-
fication criteria. The application informed CHP applicants that the
court needed to consult with law enforcement officials and that it
required a Central Criminal Records Exchange report before issuing
a permit.

Considering the above as a whole, the information and instructions
provided to each CHP applicant were sufficiently clear that the disclo-
sure of a social security number was mandatory, the information was
solicited pursuant to the Virginia Code, and informed the applicant
that the social security number was necessary to complete a back-
ground check.

IV.

Upon consideration of the record, briefs, and oral argument, we
affirm for those reasons adequately stated by the district court in its
memorandum opinion, Theodore S. Deeds, et al. v. County of Fairfax,
Va., No. 96-896 (E.D.Va. February 21, 1997).

AFFIRMED

                    6